DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant application is a divisional of application 16/243,857 (now US 10,814,005) filed 9 January 2019 which is a divisional of 14/782,008 filed 2 October 2015 which is a national stage entry of PCT/NL2014/050199 filed 2 April 2014. Acknowledgement is made of the Applicant's claim of foreign priority to application NL2010552 filed 2 April 2013. Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 14/782,008, filed on 2 October 2015.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The Applicant is claiming a method of making an oral medication comprising the steps of forming a composition comprising iota-carrageenan, adding maltodextrin (0.5-2.0%) separately wherein the overall yield stress of the composition in 15 Pa or greater, and then adding citric acid. The closest prior art Ponakala et al. (WO 00/56176 A1) teaches an edible (i.e. oral) gel composition comprising citric acid (0.38%), gelatin (1.35%), maltodextrin (0.52%), flavor, neotame sweetener, and water (97.52%) as an edible gel (pg 16, Table 1 ). Szymczak (US 2003/0108607) teaches a film forming composition for a tablet comprising carrageenan, maltodextrin, and citric acid as an active agent [0025, 0054]. However, these references are silent to the yield stress of the coating composition. The Applicant has provided data (1st Bruijns Declaration) comparing various inventive compositions wherein the water is heated to 65 ºC and then carrageenan is added. Next, heating is stopped and aspartame is added. The composition is then cooled to 40 ºC and citric acid is dissolved. Next, maltodextrin, potassium sorbate, and calcium chloride are added, in that order. The comparative example does not include a method of making so the same method is presumed. Because Salivating mix is used (which comprises maltodextrin in 1.14% overall and citric acid in 0.07% overall) the maltodextrin and citric acid are added simultaneously into the preparation mixture. The concentrations of the comparative example track most closely to that of Example 11. In Example 11, the resulting yield stress is an average of 42.3 whereas the comparative example has an average yield stress of 5.0. Udomrati et al. (Journal of Food Engineering 116 (2013) 170–175) teaches that increasing maltodextrin concentrations are expected to result in increases in yield stress (abstract). Therefore, it would have been expected that compositions with less than 1.15% maltodextrin would have reduced yield stress over the comparative example. However, the Applicant has shown that the yield stress is increased by almost 10 fold for all concentrations of maltodextrin from 0.5-2.0% as long as it is added in preparation separately from the citric acid component which is blended in Salivating Mix. The instant claims are a method that require a step of adding maltodextrin separately from citric acid and further require the resulting yield stress to be greater than 15 Pa. As such, the Applicant has sufficiently shown an unexpected result based on the method of making the coating composition and has also shown that the yield stress is not only reliant on the components of the composition but also on the order in which they are added. Claims 29-30 and 33-49 are accordingly allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S ROSENTHAL whose telephone number is (571)272-6276. The examiner can normally be reached on M-F 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW S ROSENTHAL/Primary Examiner, Art Unit 1613